Citation Nr: 1723739	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a jaw disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to a rating in excess of 10 percent for fracture of the left tibia/fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a back disability has been raised by the record in the Veteran's April 2011 VA Form 9, substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for left knee, hip, and ankle disabilities, and a neck disability, on de novo review; the issue of whether new and material evidence has been received to reopen a claim of service connection for left shoulder and jaw disabilities; and entitlement to an increased rating for fracture of left tibia/fibula are  REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  An unappealed August 1999 rating decision denied the Veteran service connection for a neck disability based essentially on a finding that she was not shown to have a neck disability and that such was unrelated to service or a service-connected disability.  

2.  Evidence received since the August 1999 rating decision tends to show that the Veteran currently has cervical segmental dysfunction and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

New and material evidence has been received, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought by reopening the claim of service connection for a neck disability based on receipt of new and material evidence, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An August 1999 rating decision denied the Veteran's original claim of service connection for a neck disability based on a finding that she was not shown to have a neck disability and that such was not related to service or a service-connected disability.  She did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 1999 rating decision included the Veteran's service treatment records (STRs) and VA examinations.   As this claim was previously denied based on a finding that she was not shown to have a neck disability, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of a neck disability and an indication that such may be related to service).  

Evidence received since the August 1999 rating decision includes the Veteran's statements in support of her claim, private treatment records documenting diagnoses of cervical segmental dysfunction and cervical strain, and VA examinations.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a neck disability must be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeal seeking to reopen a claim of service connection for a neck disability is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 



Claim to Reopen for Jaw and Left Shoulder Disabilities

The evidence of record does not show that the Veteran currently has, or during the pendency of this claim has had, a diagnosis of a jaw or left shoulder disability (which would render these invalid claims of service connection).  However, the Veteran identified several private treatment providers, the records of which have not been obtained (although the Board notes that the Veteran has submitted several records herself).  The VCAA requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that VA make reasonable efforts to obtain records alleged to be pertinent from private medical care providers.  Inasmuch as she has identified pertinent (and perhaps critical) evidence that is outstanding, VA's duty to assist requires VA to assist her in obtaining such evidence.

The Board notes that the Veteran's STRs include complaints of jaw and left shoulder pain in service.  See January and October 1992 and August 2000 STRs. Accordingly, if the records received pursuant to this request establish that the Veteran has, or at any time during the pendency of this claim has had, a jaw disability, an examination to determine the likely cause of such would be necessary.

Service Connection for a Neck Disability (on De Novo Review)

The Veteran states that she injured her neck in service while riding in a panel van crossing an aircraft runway that veered sharply to one side.  She was thrown against the bag doors and her neck absorbed the impact when she hit the door.  The doors then opened and she was thrown out onto the pavement.  

The Veteran's STRs include complaints of neck pain.  In one STR (date illegible), she complained of neck pain and stated that she "just woke up with this problem"; a cervical sprain was diagnosed.  Her October 1993 report of medical history includes a notation of continued occasional neck pain following a fall one year earlier.  A February 1998 private hospital record noted that the Veteran denied neck pain following a motor vehicle accident (which resulted in her service-connected fractured left tibia and fibula).

On April 1999 VA spine examination, the Veteran reported that she fell out of the seat in a military van and hit her neck on the back door.  On examination, x-rays of the cervical spine were normal; arthralgia of the cervical spine was diagnosed.  No opinion was provided.  Given her statements and a documented report of an incident in service involving her neck, an examination to secure an opinion as to whether her neck disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for Left Knee, Hip, and Ankle Disabilities

The Veteran has been granted service connection for a fractured left tibia and fibula.  She seeks service connection for left knee, hip, and ankle disabilities resulting from the same motor vehicle accident and/or as due to her fractured tibia and fibula.  Although a VA bone and knee/lower leg examinations were conducted in October 2007 and January 2016, respectively, neither examination included an opinion as to whether the Veteran's left knee and ankle disabilities are (a) separate from her already service-connected disability, and whether her left knee, hip, and ankle disabilities are (b) due to service or (c) caused or aggravated by a service-connected disability.  Accordingly, an examination to secure an opinion as to whether such are related to service or a service-connected disability is necessary.  See McLendon, 20 Vet. App. at 83.

Increased Rating for Fracture of the Left Tibia/Fibula

The Board finds the issue of entitlement to an increased rating for fracture of the left tibia/fibula to be inextricably intertwined with the claims of service connection for left knee, hip, and ankle disabilities, which are being remanded for a VA examination.  Accordingly, consideration of the increased rating claim must be deferred pending resolution of those claims of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all private evaluations and/or treatment she has received for the disabilities on appeal, to specifically include records from Dr. Andy Mann, Dr. Anita Eaton-Jones, and Dr. Richard Culpepper,  and to provide authorizations for VA to secure the complete records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely cause of her neck and left knee, hip, and ankle disabilities, and the current severity of her fractured left tibia/fibula.   IF, AND ONLY IF, the records received suggest that the Veteran has, or at any time during the pendency of this claim has had, a jaw and/or left shoulder disability, the Veteran should also be examined by an appropriate physician to determine the likely causes of such disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination and all indicated tests or studies should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Identify any jaw, neck, left shoulder, knee, hip, and ankle disability by diagnosis.  The examiner is asked to specifically address whether the Veteran has a left knee and/or ankle disability that is SEPARATE from her fractured left tibia/fibula.  All diagnoses of record, to include cervical segmental dysfunction and cervical spasms, must be addressed.

(b) Identify the likely cause of any (and each) jaw, neck, left shoulder, knee, hip, and ankle disability diagnosed.  Specifically, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that such disability is related to the Veteran's service/injury therein?  

With respect to the Veteran's jaw and left shoulder disabilities, the examiner is asked to consider and address as necessary the STRs documenting complaints of jaw and left shoulder pain during service.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions.  

(c)  Specifically with respect to the Veteran's left knee, hip, and ankle disabilities, IS THERE A 50 PERCENT OR GREATER PROBABILITY (that is, is it "at least as likely as not") that any such disability was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected fractured left tibia/fibula?  If the answer is no, identify the cause considered more likely.

(d) With respect to the increased rating claim for fractured left tibia/fibula, pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should state whether there is any nonunion or malunion of the tibia and fibula. The examiner should also state whether knee or ankle braces are required.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  (If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.)

3.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


